Citation Nr: 1634569	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-46 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lung disability claimed as tuberculosis.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is in the record. 

This matter was previously before the Board in January 2014, when it was remanded for further development.  It has been returned for additional appellate consideration. 

A claim for service connection for post-traumatic stress disorder (PTSD) was also before the Board in January 2014.  Service connection for this disability was granted in a May 2016 rating decision.  This is considered a complete grant of the benefit sought on appeal, and this issue is no longer before the Board.  

In addition, the Board notes that entitlement to service connection for breathing-related sleep apnea was denied in an October 2015 rating decision.  This matter is separate from the Veteran's claim for service connection for a lung disability, and has not been appealed to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have a diagnosis of tuberculosis or any other chronic lung disability during service or within the presumptive period following discharge from service.

2.  The Veteran has not had a diagnosis of a lung disability during the pendency of this appeal, does not have a current diagnosis of tuberculosis or any other chronic lung disability, and medical opinion states that it is less likely than not that a pulmonary condition was incurred due to active service. 


CONCLUSION OF LAW

The criteria for service connection for a chronic lung disability, to include tuberculosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a May 2009 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's VA treatment records have been obtained.  As noted, he appeared at a hearing before the undersigned Veterans Law Judge in August 2012.  Following the hearing, the Veteran was requested to identify all sources of private treatment for his claimed lung disability following discharge from service.  He did not respond to this request, although he did submit some private medical records through his congressional representative.  The Veteran was then afforded a VA examination of his lungs, and an appropriate opinion was been obtained.  Although this examination was conducted by a physician's assistant and not a medical doctor, the remand only requested that the examination be conducted by a doctor "If possible."  The development requested by the remand has been completed, there is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a chronic lung disability due to active service, which he believes to be tuberculosis.  He believes that he was once placed on light duty with respiratory complaints during active service, as noted at his hearing.  The Veteran further testified that following his discharge from service, a spot was found on his lung on a 1976 chest X-ray.  Years later, he had a positive purified protein derivative (PPD) test, for which he was prescribed a course of medication.  The Veteran believes that the spot seen on his lung shortly after service was in fact tuberculosis later identified by the PPD test, and he asserts that he continues to be followed by his doctors and to have residual disability as a result.  8/23/2012 VBMS, Hearing Testimony, pp. 27-37.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If active tuberculosis become manifest to a degree of 10 percent within three years of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of active tuberculosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the Veteran's service treatment records is negative for any respiratory complaints or diagnoses.  The October 1974 discharge examination found that the lungs and chest were normal.  A chest x-ray was within normal limits.  10/9/1974 VBMS, STR - Medical, pp. 5-6.  

A September 2003 VA treatment note reports that the Veteran's personal medical history includes a history of a positive PPD but negative chest X-ray, with treatment in 1990 with nine months of isoniazid (INH).  3/26/2015 Virtual VA, Capri, p. 298.  

Private medical records dated October 2004 include a chest X-ray.  The impression was of no definite active disease.  3/5/2014, VBMS, Congressionals, p. 58.  

Additional private treatment records include a June 2006 chest X-ray.  There were prominent markings and calcifications in both lower lung fields which were probably residuals from previous inflammatory disease, but the present examination did not suggest any active pulmonary disease.  12/22/2008 VBMS, Prison/Convict Information,  p. 2.  

VA treatment records dated March 2008 reveal that the Veteran was seen at the urgent care clinic with cold and flu symptoms.  The diagnosis was bronchitis.  Additional VA treatment records dated June 2008 show that the Veteran was treated for a mild upper respiratory infection.  9/12/2008 VBMS, Medical Treatment Record - Government Facility, pp. 19, 28.  

March 2009 VA treatment records show that the Veteran was seen with complaints of malaise and congestion.  Other symptoms included a productive cough.  The assessment was a likely viral illness such as flu or upper respiratory infection, but pneumonia could not be ruled out.  However, an April 2009 follow-up chest X-ray and cultures were negative for pneumonia.  3/26/2015 Virtual VA, Capri, pp. 230-231.  

VA treatment records dating from 2009 through 2016 often include tuberculosis on the Veteran's problem list.  However, there is no evidence of treatment for or diagnosis of tuberculosis included in these extensive records.  

The Veteran was afforded a VA examination of his lungs in September 2014.  The claims file was reviewed by the examiner.  The Veteran was said to have had a diagnosis of tuberculosis in 1990.  He had been discovered to be PPD positive on a routine entrance examination prior to incarceration in 1990.  The Veteran was successfully treated with nine months of INH.  A June 2014 chest X-ray was negative for cardiopulmonary disease.  The results of this X-ray were compared with a March 2009 study.  The examiner stated that there was nothing in the service treatment records to indicate tuberculosis while in service, and said that it was not noted until many years post separation.  The examiner added that the Veteran did not currently have any active pulmonary disease, and that there was no pathology on the current examination.  Therefore, it was the opinion of the examiner that the Veteran's pulmonary condition was less likely than not incurred in or caused by service, as there was no indication of this condition arising while in service.  

Based on the above, the Board finds that entitlement to service connection for a lung disability claimed as tuberculosis is not warranted.  The Veteran does not have a current diagnosis of tuberculosis or any other lung disability, and has not had a diagnosis of a lung disability at any point since he submitted his claim. 

The VA treatment records note that the Veteran has a history of a positive PPD, and tuberculosis is included on his problem list.  Furthermore, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, at no point since the Veteran's claim was submitted in April 2008 has there been a diagnosis of tuberculosis or any other chronic lung disability.  While he was seen for various respiratory complaints in March and June 2008 and March 2009, the diagnoses were bronchitis and upper respiratory infections.  Neither has been consistently shown such as to suggest a chronic disability; rather, the diagnoses appear to refer to a set of transient symptoms that resolved shortly thereafter without residuals.  In fact, an April 2009 chest X-ray taken specifically to rule out lung involvement was negative.  Finally, the September 2014 VA examination found that there was no current pathology and no active pulmonary disease.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of a diagnosis of tuberculosis or any other lung disability during the pendency of this claim, the first criterion for service connection has not been met.  No further discussion of the remaining criteria or continuity of symptomatology is necessary.  

Furthermore, even setting aside the fact that the Veteran does not currently have tuberculosis or any other lung disability, the Board also finds that tuberculosis, if it ever existed, cannot be presumed to have been incurred in service.  There was no diagnosis of tuberculosis in service, and his chest X-ray at discharge was within normal limits.  The Veteran testified that he was once placed on light duty during service with respiratory complaints, and that he had a chest X-ray approximately two years after discharge that revealed a spot on his lung.  However, he did not testify that he was diagnosed with tuberculosis in service.  He also did not testify that he was told the 1976 X-ray was tuberculosis, but that a condition was later identified when he was first incarcerated and treated some years later.  He testified that this was around 1982, but records show that it was actually 1990.  While the Veteran is competent to report his light duty and the X-ray, there is no evidence that he has the medical training necessary to make a diagnosis of tuberculosis or interpret the X-ray findings as representing tuberculosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran did not respond to a request to identify the medical provider who conducted the 1976 X-ray so that an attempt to obtain the interpretive report could be made.  Therefore, his testimony alone is not sufficient to establish a diagnosis of tuberculosis within the presumptive period.  

The remaining evidence indicates that the initial sign of tuberculosis was obtained with a positive PPD test in 1990.  The records show that the Veteran underwent treatment following the positive PPD test, and the September 2014 VA examiner notes that the treatment was successful.  

Therefore, as the preponderance of the evidence is against a finding that the Veteran had a diagnosis of tuberculosis during service or within three years of discharge from service, and is against a finding of a current diagnosis of tuberculosis or any other lung disability, entitlement to service connection may not be presumed and is not otherwise established. 


ORDER

Entitlement to service connection for a lung disability claimed as tuberculosis is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


